DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28 and 34-53 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021 and October 4, 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 34-38 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford et al. (US Patent US 10,071,098) in alternative with Zhang et al. (US Patent 8,999,641) and in view of Kang et al (Virology, 2003, p. 233-244).
Clifford teaches a vector comprising gRNA (guide RNA) and Cas9 molecule from S. pyogenes, wherein the gRNA comprises a targeting domain complementary with a target sequence of HSV viral gene (see columns 21-26). 
Clifford teaches gene excision with the CRISPR/Cas9 system performed on a human infected with HSV who has received, is receiving or will receive anti -herpes treatment (see column 26). 
Zhang teaches CRISPR-Cas genome editing system comprising a fusion of a Cas9 protein from S. pyogenes and at least one gRNA (guide RNA) that targets and hybridizes to a target sequence of a DNA molecule adjacent to a Protospacer Adjacent Motif (PAM) in a eukaryotic cell, wherein the DNA molecule encodes a gene product selected from for example an oncogene such as ERBB2 (v-erb-b2 erythroblastic leukemia viral oncogene homolog 2) (see claims 22-28, Examples 1 and 10). Zhang teaches CRISPR enzyme comprising two or more mutations, such that the enzyme has altered nuclease activity compared with the wild type enzyme, and wherein the enzyme-coding sequence further encodes one or more heterologous functional domains. Zhang teaches CRISPR enzyme comprising two or more mutations selected from the group comprising D10A, E762A, H840A, N854A, N863A or D986A (see column 6, lines 49-62). Zhang teaches CRISPR genome editing system comprised in a cell and a vector (see column 18 and Example 6).
Zhang teaches that the CRISPR complex of the invention, when introduced into a cell, creates a break (e.g., a single or a double strand break) in the genome sequence. 
Zhang teaches an upstream or downstream sequence comprising from about 20 bp to about 2500 bp, for example, about 50, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000, 1100, 1200, 1300, 1400, 1500, 1600, 1700, 1800, 1900, 2000, 2100, 2200, 2300, 2400, or 2500 bp. In some methods, the exemplary upstream or downstream sequence have about 200 bp to about 2000 bp, about 600 bp to about 1000 bp, or more particularly about 700 bp to about 1000 bp.
Neither Clifford nor Zhang does not teach target sequence being HSV viral gene selected from RS1, RL2 or a LAT gene. 
Kang teaches HSV LAT gene mutant having LAT gene replaced with bacteriophage lambda sequence and teaches that the mutation disrupted the splicing of LAT primary transcript which plays an important role in promoting, establishing and maintenance of HSV viral latency (see Abstract, Figure 1, and Discussion). Kang teaches that HSV LAT mutant reactivates less efficiently than the wild type virus (see page 241 right top column). 
It would have been obvious to provide Clifford’s or Zhang’s CRISPR/Cas9 system comprising gRNA comprising a targeting domain that is complementary with Kang’s HSV LAT target sequence, because Kang teaches that HSV LAT gene is responsible for HSV reactivation and thus maintenance of HSV viral latency. 
One would have been motivated to excise HSV LAT gene using Clifford’s or Zhang’s CRISPR/Cas9 system comprising gRNA comprising a targeting domain that is complementary with Kang’s HSV LAT target sequence because excising the LAT HSV gene would abrogate reactivation and thus maintenance of HSV viral latency as taught by Kang, which would help treat HSV infection in a patient as taught by Clifford. Thus the present invention would have been prima facie obvious at the time the invention was made.  

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford et al. (US Patent US 10,071,098) in alternative with Zhang et al. (US Patent 8,999,641) and in view of Kang et al (Virology, 2003, p. 233-244) and further in view of Bentwich (US Patent 7,795,419) and Bentwich (US Patent 8,481,506).
Clifford, Kang and Zhang teach the claimed invention as discussed above. They do not teach HSV sequence of present SEQ ID NO: 208.
Bentwich teaches HSV sequence comprising present SEQ ID NO: 208 (see SEQ ID NO: 537821 in Bentwich and sequence comparison below) and HSV sequence comprising present SEQ ID NO: 243 (see SEQ ID NO: 546145 in Bentwich and sequence comparison below). 
Bentwich teaches HSV sequence comprising present SEQ ID NO: 13637 (see SEQ ID NO: 1414 in Bentwich).
Bentwich (US Patent 8,481,506) teaches HSV sequence identical with present SEQ ID NO: 14795 except for 3 nucleotides and a sequence identical with present SEQ ID NO: 21324 (see SEQ ID NO: 2900 in Bentwich).
It would have been prima facie obvious to the skilled artisan to provide the HSV targeting domains of present SEQ ID NO: 208, 243, 13637, 21324 and 14795 in the methods of Clifford, Kang and Zhang, because the genome of the HSV and the particular stretches of the RS1, RL2 and LAT proteins have been known and disclosed as od interest in the prior art by Bentwich. Thus the present invention would have been prima facie obvious at the time the invention was made.  
Present SEQ ID NO: 208 and Bentwich SEQ ID NO: 537821.

  Query Match             100.0%;  Score 17;  DB 14;  Length 64;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACGACGCCCGGCGGGA 17
              |||||||||||||||||
Db          3 GACGACGCCCGGCGGGA ucgacgacgc ccggcgggac gggagggccc ccgcggcggg caccgacgcc ggcgaggacgccgg

Present SEQ ID NO: 243 and Bentwich SEQ ID NO: 1414.
Query Match             100.0%;  Score 20;  DB 14;  Length 59;
  Best Local Similarity   95.0%;  
  Matches   19;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCGCGGCGACAGGCGGUCCG 20
              ||||||||||||||||:|||
Db         53 GCGCGGCGACAGGCGGTCCG 34

Present SEQ ID NO: 13637 and Bentwich SEQ ID NO: 547377.

Query Match             100.0%;  Score 17;  DB 14;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCGGGCCCACCCCGAA 17
              |||||||||||||||||
Db         21 GGCGGGCCCACCCCGAA 5

Present SEQ ID NO: 14795 and Bentwich (US Patent 8,481,506) SEQ ID NO: 2700.
Query Match             100.0%;  Score 18;  DB 20;  Length 56;
  Best Local Similarity   83.3%;  
  Matches   15;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAUGCGGGGCGAUCCUCC 18
              ||:|||||||||:||:||
Db         41 GATGCGGGGCGATCCTCC 24

Present SEQ ID NO: 21324 and Bentwich (US Patent 8,481,506) SEQ ID NO: 2900.
Query Match             100.0%;  Score 17;  DB 20;  Length 55;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCGGACAGCACGGACA 17
              |||||||||||||||||
Db         33 GGCGGACAGCACGGACA 17
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Clifford et al. (US Patent US 10,071,098) in alternative with Zhang et al. (US Patent 8,999,641) and in view of Kang et al (Virology, 2003, p. 233-244) and further in view of Nishimasu (Cell, August 2015, p. 1113-1126).
Clifford, Kang and Zhang teach the claimed invention as discussed above. They do not teach that the Cas9 molecule recognizes PAM of NGG or NNGRRT.
Nishimasu teaches Cas9 from Staphylococcus aureus recognizing a 5′-NNGRRT-3′ PAM identical with present SEQ ID NO: 204 (see page 8). 
Nishimasu teaches Cas9 from Staphylococcus pyogenes recognizing a PAM of NGG (see page 2, 3 and 8, and Figure on page 2).
It would have been prima facie obvious to the skilled artisan to provide the Cas9 from Staphylococcus aureus recognizing a 5′-NNGRRT-3′ PAM identical with present SEQ ID NO: 204 and Cas9 from Staphylococcus pyogenes recognizing a PAM of NGG in the methods of Clifford, Kang and Zhang because the Nishimasu teaches that Cas9, used for applications in genome editing, contains the crystal structure recognizing a 5′-NNGRRT-3′ PAM and Cas9 from Staphylococcus pyogenes recognizing a PAM of NGG. Thus this structural property of Cas9 from S. aureus and S. pyogenes and Cas9 applications in genome editing have been known in the prior art at the time of the present invention. Thus the present invention would have been prima facie obvious at the time the invention was made.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648